DETAILED ACTION
This communication is responsive to the amendment filed May 23, 2022. Applicant has amended claims 1, 7-9, canceled claim 3, and added claim 10 as new. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-2, 4-10 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 8 and 9-10 are in independent form.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. Regarding applicant’s argument with respect to Frikart not teaching the new limitation in claim 1, 8 and 9, Examiner partially disagrees.  Another inspection could be interpreted as merely the data of a different day or a different period, and Frikart does teach that the operating device 4 may independently request information from the patient device 2, for example periodically, which could mean each day or different time period, and it would be obvious that the data for Monday is going to be different from the data on Tuesday, similarly the data in the morning period between 6am-11am is going to be different than the data in the afternoon period between 1pm-5pm.  Therefore, Frikart still teach applicant’s argued limitations.

Claim Objections
Claims 1, 8-9 are objected to because of the following informalities:  Regarding claim 1, the limitation “...wherein the external apparatus is configured to display information of another inspection different from the inspection related to the information displayed in the display of the inspection apparatus, or information of an inspection performed with respect to another subject different from the subject” appears to missing defining a second information, generating a second data file based on the second data for “another inspection” since the first information for the first data for generating the first data file is for the first inspection, therefore, they should be distinguished from each other.  Claims 8-9 also have similar issues as claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frikart et al. (US PGPub. No. 2007/0142767) (hereinafter Frikart).

In reference to independent claim 1:
Frikart teaches an inspection apparatus to inspect physiological information of a subject being tested, the inspection apparatus comprising: an input interface configured to receive a signal corresponding to the physiological information; a display configured to display information corresponding to the signal in real time during the inspection; a storage in which data corresponding to the information is stored; a communication interface communicatively connected to an external apparatus; and one or more processor configured to (i.e. ... Portable patient devices are known for a multiplicity of applications, for example for blood pressure measurement, pulse measurement, ECG recording...Each patient device comprises a communication module for data transmission via a transmission link... a first patient device portable on the body of a patient and a second patient device arranged remotely from the first patient device can communicate with one another via a transmission link...ECG devices are further examples of patient devices... a first patient device 2 and a second patient device, or operating device 4... Any of the components of the electrical system(s) of the present invention may be, or be made up from, suitable electrical components or devices... include electrical components and circuitry, wires, connections, sensors, communication devices, computers, microprocessors, circuit boards, displays, etc....The patient device 2 has a display unit 6... The operating device 4 likewise has a display unit 8... the display 6 in normal operation may additionally show information...... - Paragraphs 3, 7-8, 17-19), when a request from the external apparatus is received by the communication interface, generate based on the data a data file for enabling browsing of the information and transmit the data file to the external apparatus via the communication interface (i.e. .... When the patient device 2 receives the "request display data" command from the operating device 4.....The operating device 4 therefore receives an image of the current display readout from the patient device 2..... - Paragraphs 32-34), wherein the external apparatus is configured to display information of another inspection different from the inspection related to the information displayed in the display of the inspection apparatus, or information of an inspection performed with respect to another subject different from the subject (i.e. ....the operating device 4 may independently request information from the patient device 2, for example periodically....... - Paragraph 30; Note that Vaddiraju also teaches this limitation in para. [0023] for example, snapshots of different time periods).

In reference to claim 2:
Frikart teaches the inspection apparatus according to claim 1, wherein the one or more processor is configured to change a configuration of the data file to be transmitted, in response to a request to change a browsing mode from the external apparatus (i.e. ... the patient device 2 is passive in "request" mode....When the patient device 2 receives the "request display data" command from the operating device 4... changed in "push" mode, the patient device 2 transmits the current content of the display 6 to the operating device 4 with the "display data" command.... - Paragraphs 30, 32; In other words, device 4 request change mode).

In reference to claim 7:
Frikart teaches the inspection apparatus according to claim 1, wherein the one or more processor is further configured to generate a data file or an inspection on another day that has been performed for a certain subject being tested, in a state in which an inspection is being performed for the certain subject being tested (i.e. ... a first patient device portable or carried on or in the body of a patient... - Paragraph 7; In other words, the device can be carried on/in the body of a patient on a different day or on another patient).

In reference to independent claim 8:
A method of operating an inspection apparatus to inspect physiological information of a subject being tested, the method comprising: receiving a signal corresponding to the physiological information; displaying information corresponding to the signal in real time on a display during the inspection; storing data corresponding to the information; generating based on the data a data file for enabling browsing of the information in response to a request from an external apparatus; and transmitting the data file to the external apparatus, wherein the external apparatus is configured to display information of another inspection different from the inspection related to the information displayed in the display of the inspection apparatus, or information on an inspection performed with respect to another subject different from the subject.
- Claim 8 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to independent claim 9:
A non-transitory computer-readable medium storing a program for causing an inspection apparatus to inspect physiological information of a subject being tested to execute a process, the process comprising: receiving a signal corresponding to the physiological information; displaying information corresponding to the signal in real time on a display during the inspection; storing data corresponding to the information; generating based on the data a data file for enabling browsing of the information in response to a request from an external apparatus; and transmitting the data file to the external apparatus, wherein the external apparatus is configured to display information of another inspection different from the inspection related to the information displayed in the display of the inspection apparatus, or information of an inspection performed with respect to another subject different from the subject.
- Claim 9 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frikart et al. (US PGPub. No. 2007/0142767) (hereinafter Frikart) in view of Vaddiraju et al. (US PGPub. No. 2018/0137938) (hereinafter Vaddiraju).

In reference to claim 4:
Frikart teaches the inspection apparatus according to claim 1, Frikart does not teach wherein the data file is based on a PDF format.  However, Vaddiraju teaches “...file format schemes for simplifying storing, printing and transmitting functions, including, but not limited to PDF, JPEG, or the like...” (Paragraph 80).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frikart to include the teachings of Vaddiraju to include different file formats for outputting data.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it allows a user to view reports on a standard display device, and printable (Paragraph 80).

In reference to claim 5:
Frikart teaches the inspection apparatus according to claim 1, wherein the physiological information is an electrocardiogram or electroencephalogram (i.e. ... ECG recording... ECG devices... - Paragraphs 3, 17), and Frikart does not teach a printer configured to print information displayed on the display is provided.  However, Vaddiraju teaches “...allow a user to print reports on standard printers....file format schemes for simplifying storing, printing and transmitting functions, including, but not limited to PDF, JPEG, or the like...” (Paragraph 80).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frikart to include the teachings of Vaddiraju to enable printing.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it enables user to print reports on standard printers (Paragraph 80).

In reference to claim 6:
Frikart teaches the inspection apparatus according to claim 1, wherein the display is further configured to display a waveform in real time (i.e. ... ECG recording... ECG devices... - Paragraphs 3, 17), and Frikart does not teach the one or more processor is further configured to generate a data file based on data corresponding to information previously displayed on the display.  However, Vaddiraju teaches “...the user may select a parameter profile that previously existed...” (Paragraph 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frikart to include the teachings of Vaddiraju to utilize a previously existed parameter profile.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so that user does not have to recreate the same report.

In reference to independent claim 10:
Frikart teaches an inspection apparatus to inspect physiological information of a subject being tested, the inspection apparatus comprising: an input interface configured to receive a signal corresponding to the physiological information; a display configured to display information corresponding to the signal in real time during the inspection; a storage in which data corresponding to the information is stored; a communication interface communicatively connected to an external apparatus; and one or more processor configured to, when a request from the external apparatus is received by the communication interface, generate based on the data a data file for enabling browsing of the information and transmit the data file to the external apparatus via the communication interface (i.e. ... Portable patient devices are known for a multiplicity of applications, for example for blood pressure measurement, pulse measurement, ECG recording...Each patient device comprises a communication module for data transmission via a transmission link... a first patient device portable on the body of a patient and a second patient device arranged remotely from the first patient device can communicate with one another via a transmission link...ECG devices are further examples of patient devices... a first patient device 2 and a second patient device, or operating device 4... Any of the components of the electrical system(s) of the present invention may be, or be made up from, suitable electrical components or devices... include electrical components and circuitry, wires, connections, sensors, communication devices, computers, microprocessors, circuit boards, displays, etc....The patient device 2 has a display unit 6... The operating device 4 likewise has a display unit 8... the display 6 in normal operation may additionally show information... When the patient device 2 receives the "request display data" command from the operating device 4.. The operating device 4 therefore receives an image of the current display readout from the patient device 2...... - Paragraphs 3, 7-8, 17-19, 32-34), Frikart does not teach wherein the data file includes an analysis result of the information.  However, Vaddiraju teaches “...The uploaded measurement event log data may be analyzed... provide graphical representations or other graphical indicia of the glucose measurement data over a snapshot time period, the events logged by the user during the snapshot period, and potentially various other aspects pertaining to the user's physiological condition...” (Paragraph 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frikart to include the teachings of Vaddiraju to analyze the data.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it allows to facilitate improved outcomes and minimize the burdens on patients, physicians, or other healthcare providers (Paragraph 3).

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Friday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174